DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s amendment filed on May 22, 2021.
Claims 1 and 3 - 15 are allowed.
Claim 2 is canceled. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan R. Rieth on June 11, 2021.
The application has been amended as follows:

1. (Currently Amended) A method of controlling an additive manufacturing apparatus to generate a three dimensional object, the method comprising: 
processing portions of successive layers of build material to cause the portions to coalesce so as to form successive layers of a three dimensional object, wherein the processing of the portions of each layer is performed within a predetermined layer processing time duration and includes forming a layer 
selecting, by at least one processor, from a plurality of ancillary tasks, at least one ancillary task to be performed in relation to at least one component of the plurality of different types of components; 
scheduling, by at least one processor, the at least one ancillary task to be performed in relation to the at least one component within the predetermined layer processing time duration for a single layer or for multiple layers of the build material [[.]]; and
 performing the at least one ancillary task in accordance with said scheduling.
2. (Canceled)  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 2115   
06/11/2021  


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115